USCA1 Opinion

	




      [NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]                 United States Court of Appeals                     For the First CircuitNo. 98-1499                  JEFFREY REALE AND LINDA REALE,                     Plaintiffs, Appellants,                                v.                    ROCKLAND, TOWN OF, ET AL.,                      Defendants, Appellees.           APPEAL FROM THE UNITED STATES DISTRICT COURT                FOR THE DISTRICT OF MASSACHUSETTS           [Hon. A. David Mazzone, U.S. District Judge]                              Before                     Boudin, Circuit Judge,                 Bownes, Senior Circuit Judge,                   and Lynch, Circuit Judge.                                                                     Robert LeRoux Hernandez on brief for appellants.     Brian J. Rogal and Scott W. Dunlap on brief for appellees.December 4, 1998                                                                                                               Per Curiam.  The dismissal of this case for failure    to prosecute under Rule 41(b) of the Federal Rules of Civil    Procedure is summarily affirmed essentially for the reasons    stated in the district court's Endorsed Order, dated March 20,    1998. See Loc. R. 27.1.                                                                                                             -2-